DETAILED ACTION
This Office Action is responsive to the amendment for application 16/479,395 filed on 18 August 2022. Claims 26, 36, 41, 43, 45-46, and 48-50 have been amended, and claims 32 and 47 have been cancelled.
The objection to claim 50 as presented in the previous Office action has been withdrawn in light of Applicant’s arguments and the amendments to the claims.
Claims 26-31, 33-46, and 48-50 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections of claims 26-31, 33-46, and 48-50 have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claim 41 as follows:
     An apparatus, comprising: 
     an interface to memory; and 
     a processor, the processor comprising circuitry to: 
     emulate at least one virtual device (VDEV) via a virtual device composition module (VDCM), the VDEV comprising a first command interface of a plurality of command interfaces; 
     map the first command interface to a first command interface memory-mapped input/output (MMIO) register of a plurality of command interface MMIO registers of at least one physical device, the first command interface MMIO register associated with a first backend resource of a plurality of backend resources; 
     map the first command interface to a first virtual machine (VM) to provide the first VM access to the first backend resource; 
     determine a VM resource requirement for the first VM and a second VM: and 
re-map the first command interface to the second VM responsive to the VM resource requirement for the second VM being greater than the VM resource requirement for the first VM.


Allowable Subject Matter
Claims 26-31, 33-46, and 48-50 are allowed, being herein renumbered claims 1-23.

The following is an examiner’s statement of reasons for allowance:
As applicant points out on pages 8-9 of the remarks dated 18 August 2022, and as indicated by Examiner in the previous Office action, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 26 “suspend[ing] the VM during migration of the VM to a migration destination; and clear[ing] modified bits in modified memory pages associated with VM responsive to suspension of the VM, the modified memory pages comprising at least one of second-level translation tables or input/output memory management unit (IOMMU) mapped pages” in conjunction with the rest of the limitations of the claim, and similarly in independent claim 36.
Further, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 41 “map[ping] the first command interface to a first virtual machine (VM) to provide the first VM access to the first backend resource; determin[ing] a VM resource requirement for the first VM and a second VM: and re-map[ping] the first command interface to the second VM responsive to the VM resource requirement for the second VM being greater than the VM resource requirement for the first VM” in conjunction with the rest of the limitations of the claim.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196